 1   FREDRIC D. WOOCHER (SBN 96689)
     MICHAEL J. STRUMWASSER (SBN 58413)
 2   DALE K. LARSON (SBN 266165)
     STRUMWASSER & WOOCHER LLP
 3   10940 Wilshire Boulevard, Suite 2000
     Los Angeles, California 90024
 4   Telephone: (310) 576-1233
     Facsimile: (310) 319-0156
 5   E-mail: fwoocher@strumwooch.com
 6   ROBERT A. PRATT (SBN 137704)
     KATHRYN W. LONDENBERG (SBN 278390)
 7   OFFICE OF LEGISLATIVE COUNSEL
     925 L Street, Suite 900
 8   Sacramento, California 95814
     Telephone: (916) 341-8186
 9   Facsimile: (916) 341-8395
     Email: robert.pratt@legislativecounsel.ca.gov
10
     Attorneys for Defendant Richard Pan
11
12
                          UNITED STATES DISTRICT COURT
13
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
14
15
                                            CASE NO. 2:18-cv-02067-TLN-DB
16   A. SUZANNE RUMMEL, an
     individual,                            STIPULATION AND ORDER TO
17                                          EXTEND TIME
                                            TO COMPLETE THE RULE 26(F)
18                     Plaintiff,           CONFERENCE
19
                v.                          Courtroom:    2
20                                          Judge:        Hon. Troy L. Nunley
21   RICHARD PAN, California State
     Senator,
22
23                     Defendant.
24
25
26
27
28

                                              1
     STIPULATION AND ORDER TO EXTEND TIME TO COMPLETE RULE 26(F) CONFERENCE
     CASE NO. 2:18-cv-02067-TLN-DB
 1            WHEREAS Plaintiff A. Suzanne Rummel filed a Summons and
 2   Complaint for Declaratory, Injunctive, or Other Relief on July 27, 2018;
 3            WHEREAS Plaintiff and Defendant Dr. Richard Pan filed on August 21,
 4   2018, a Stipulation to Extend Time to Respond to First Amended Complaint for
 5   Declaratory, Injunctive, or Other Relief by Not More Than 28 Days;
 6            WHEREAS that Stipulation asserted that Defendant will waive any
 7   asserted insufficiency in the July 31, 2018, “substituted service” of the Summons
 8   and Complaint;
 9            WHEREAS that service was “deemed complete on the 10th day after the
10   mailing” of the summons and complaint, which in this case was August 10, 2018;
11            WHEREAS the Court issued an Initial Pretrial Scheduling Order on July
12   30, 2018, stating that “[w]ithin sixty (60) days of service of the complaint on any
13   party, or from the date of removal, whichever is later, the parties shall confer as
14   required by Federal Rule of Civil Procedure 26(f)”;
15            WHEREAS the Scheduling Order also states: “The parties are reminded
16   that pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, the Initial
17   Pretrial Scheduling Order shall not be modified except by leave of court upon a
18   showing of good cause”;
19            WHEREAS Defendant’s lead attorney, Fredric D. Woocher, filed on
20   September 13, 2018, a Defendant’s Notice of Unavailability of Counsel giving
21   notice to all parties that Mr. Woocher would be out of the country with limited
22   access to email and telephone from September 17, 2018, to October 8, 2018;
23            WHEREAS 60 days after August 10, 2018, the date the stipulated
24   substituted service was deemed complete, is October 9, 2018;
25            WHEREAS Plaintiff’s attorney Marian A. Tone and Defendant’s attorney
26   Michael J. Strumwasser conferred telephonically on September 28 and October 1,
27   2018, regarding the Rule 26(f) conference;
28            WHEREAS the attorneys stipulated on that call to continue the

                                              2
     STIPULATION AND ORDER TO EXTEND TIME TO COMPLETE RULE 26(F) CONFERENCE
     CASE NO. 2:18-cv-02067-TLN-DB
 1   completion of the Rule 26(f) conference to Friday, October 19, 2018 so that
 2   Mr. Fredric Woocher could participate fully in the conference;
 3           NOW, THEREFORE, IT IS HEREBY STIPULATED, by and among
 4   Plaintiff and Defendant, through their counsel, as follows:
 5           The parties respectfully request that they be permitted to conclude the
 6   Rule 26(f) conference by October 19, 2018.
 7
 8           IT IS SO STIPULATED.
 9
10   DATED:     October 1, 2018             Fredric D. Woocher
                                            Michael J. Strumwasser
11                                          Dale K. Larson
12                                          STRUMWASSER & WOOCHER LLP
13
                                            Robert A. Pratt
14                                          Kathryn W. Londenberg
15
                                            OFFICE OF LEGISLATIVE COUNSEL

16
17                                          By /s/ Michael J. Strumwasser
                                                 Michael J. Strumwasser
18
19                                          Attorneys for Defendant Richard Pan
20
21   DATED:     October 1, 2018             Marian Adams Tone
                                            LAW OFFICE OF MARIAN A. TONE
22
23                                                                  As authorized
24                                          By /s/ Marian A. Tone on 10/01/2018
                                                 Marian A. Tone, SBN 149375
25
26                                          Attorney for Plaintiff A. Suzanne Rummel
27
28

                                              3
     STIPULATION AND ORDER TO EXTEND TIME TO COMPLETE RULE 26(F) CONFERENCE
     CASE NO. 2:18-cv-02067-TLN-DB
 1                                         ORDER
 2         The Court, having reviewed the Stipulation of the parties and finding good
 3   cause, hereby issues an Order to continue the deadline for the parties to complete
 4   their Rule 26(f) conference to October 19, 2018.
 5
 6         IT IS SO ORDERED.
 7
 8
 9   Dated: October 1, 2018
10
11
12                                 Troy L. Nunley
                                   United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
     STIPULATION AND ORDER TO EXTEND TIME TO COMPLETE RULE 26(F) CONFERENCE
     CASE NO. 2:18-cv-02067-TLN-DB
